PER CURIAM
*836*220Appellant appeals an order committing him for a period not to exceed 180 days, ORS 426.130(1)(a)(C), and an order prohibiting the purchase or possession of firearms, ORS 426.130(1)(a)(D). Appellant argues that the trial court plainly erred when it failed to fully advise him of his rights in accordance with the requirements of ORS 426.100(1). Specifically, appellant contends that the trial court failed to advise him that the possible results of the proceeding included voluntary treatment or conditional release. See ORS 426.130(1) and (2) (setting out possible results of proceeding). The state has conceded that, under State v. M. M. , 288 Or. App. 111, 405 P.3d 192 (2017), and State v. M. T ., 244 Or. App. 299, 258 P.3d 1288 (2011), the trial court plainly erred and the orders should be reversed. For the reasons stated in M. M. , 288 Or. App. at 116, 405 P.3d 192, we exercise our discretion to correct the error and, accordingly, reverse the orders. See State v. R. C. S. , 291 Or. App. 489, 490, 415 P.3d 1164 (2018) (reversing both commitment judgment and order prohibiting the appellant from purchasing and possessing firearms).
Reversed.